- Generated by Worth Higgins & Associates Exhibit 99.1 DEAR SHAREHOLDER GLADE M. KNIGHT The Apple REIT Seven, Inc. portfolio of hotels was hand-selected with the clear goal of maximizing shareholder value over the long term. Our 51 Marriott® - and Hilton® -branded hotels are strategically located in 18 states, include a total of 6,424 guestrooms and were purchased substantially on an all-cash basis. The strength of our balance sheet and the quality of our diverse portfolio of real estate provide confidence in our ability to limit our downside during the current recession. For the three-month period ending June 30, 2009, the 51 hotels within the Apple REIT Seven portfolio reported an average occupancy rate of 70 percent, an average daily rate (ADR) of $113 and revenue per available room (RevPAR) of $79. For the same three-month period last year, the portfolio reported results of 76 percent, $121 and $92, respectively. For the six-month periods ending June 30, 2009 and 2008, occupancy rates averaged 67 percent and 74 percent, ADR was $114 and $121, and RevPAR was $77 and $90, respectively. Funds from operations (FFO) for Apple REIT Seven for the second quarter of this year totaled $14.9 million, or $0.16 per share. For the six months ending June 30, 2009, FFO totaled $28.2 million, or $0.30 per share. For the three- and six-month periods ending June 30, 2008, FFO totaled $18.4 million or $0.20 per share and $34.6 million or $0.38 per share, respectively. We are hopeful that the impact from the downturn has moderated and the Company will begin to see some improvement in performance. The Companys annualized dividend rate changed from eight percent to seven percent, based on an $11 share price, beginning with our May 15, 2009 payment. Dividends for the second quarter of this year were $0.20 per share. For the six-month period ending, June 30, 2009, shareholders received a dividend of $0.42. With our long-term goals in mind, we continue to closely monitor hotel performance as compared to shareholder distributions and will keep you abreast of any changes in our operations. Since the beginning of 2009, Apple REIT Seven has been renovating the full-service Marriott located in downtown Richmond, Virginia and I am pleased to report that the transformation is near completion. All of the hotels guestrooms and the lobby have been updated to include an array of modern amenities and the restaurant has been transformed into an upscale sports bar. As the disruptions associated with the renovation subside, we are confident the property will be well-positioned to reach its full potential. We anticipate performance at this hotel will improve in the coming months. As we navigate an economic environment full of uncertainty, it is important to remember that we own our hotels and despite some fluctuations in revenue, our capital structure mitigates the risk of losing our assets. We remain committed to growing the value of your investment over the long term and will provide additional updates in our next correspondence. As always, thank you for investing with us. Sincerely, Glade M. Knight Chairman and Chief Executive Officer STATEMENTS OF OPERATIONS (Unaudited) Three months ended June 30, 2009 Three months ended June 30, 2008 Six months ended June 30, 2009 Six months ended June 30, 2008 (In thousands except statistical data) REVENUES Room revenue $ 46,197 $ 52,179 $ 89,571 $ 98,479 Other revenue 4,386 5,000 8,570 9,156 Total revenues $ 50,583 $ 57,179 $ 98,141 $ 107,635 EXPENSES Direct operating expense $ 13,065 $ 14,573 $ 25,683 $ 27,923 Other hotel operating expenses 19,818 21,504 39,097 40,692 General and administrative 1,169 1,660 2,339 3,058 Depreciation 8,056 7,008 15,935 13,496 Interest, net 1,586 1,014 2,868 1,338 Total expenses $ 43,694 $ 45,759 $ 85,922 $ 86,507 NET INCOME Net income $ 6,889 $ 11,420 $ 12,219 $ 21,128 Net income per share $ 0.07 $ 0.12 $ 0.13 $ 0.23 FUNDS FROM OPERATIONS (FFO)(A) Net income $ 6,889 $ 11,420 $ 12,219 $ 21,128 Depreciation of real estate owned 8,056 7,008 15,935 13,496 Funds from operations $ 14,945 $ 18,428 $ 28,154 $ 34,624 FFO per share $ 0.16 $ 0.20 $ 0.30 $ 0.38 WEIGHTED-AVERAGE SHARES OUTSTANDING 93,532 92,459 93,507 92,206 OPERATING STATISTICS Occupancy 70 % 76 % 67 % 74 % Average daily rate $ 113 $ 121 $ 114 $ 121 RevPAR $ 79 $ 92 $ 77 $ 90 Number of hotels owned 51 50 Dividends per share $ 0.20 $ 0.22 $ 0.42 $ 0.44 BALANCE SHEET HIGHLIGHTS (Unaudited) (In thousands) June 30, 2009 December 31, 2008 ASSETS Investment in hotels, net $ 914,114 $ 920,688 Cash and cash equivalents 2,077 20,609 Other assets 25,466 26,547 Total assets $ 941,657 $ 967,844 LIABILITIES AND SHAREHOLDERS EQUITY Notes payable $ 107,789 $ 109,275 Other liabilities 12,775 12,816 Total liabilities 120,564 122,091 Total shareholders equity 821,093 845,753 Total liabilities & shareholders equity $ 941,657 $ 967,844 (A) Funds from operations (FFO) is defined as net income (computed in accordance with generally accepted accounting principles  GAAP) excluding gains and losses from sales of depreciable property, plus depreciation and amortization. The company considers FFO in evaluating property acquisitions and its operating performance and believes that FFO should be considered along with, but not as an alternative to, net income and cash flows as a measure of the companys activities in accordance with GAAP. FFO is not necessarily indicative of cash available to fund cash needs. The financial information furnished reflects all adjustments necessary for a fair presentation of financial position at June 30, 2009 and the results of operations for the interim periods ended June 30, 2009. Such interim results are not necessarily indicative of the results that can be expected for the full year. The accompanying financial statements should be read in conjunction with the audited financial statements and related notes appearing in the Apple REIT Seven, Inc. 2008 Annual Report. MARKET DIVERSITY Portfolio of hotels STATE / CITY ALABAMA Auburn, Birmingham, Dothan (2), Huntsville (3), Montgomery (2), Montgomery/Prattville, Troy ARIZONA Tucson CALIFORNIA Agoura Hills, San Diego (2), San Diego/Rancho
